IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-86,113-03


                            IN RE RODYS A. SANCHEZ, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 1400848-C IN THE 263RD DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contended that he filed an application and an

amended application for a writ of habeas corpus in the 263rd District Court of Harris County, that

more than 35 days had elapsed, and that the applications had not yet been forwarded to this Court.

       On June 5, 2019, this Court held in abeyance and ordered the Harris County District Clerk

to respond as to why this Court had nor received Relator’s habeas applications.

       On June 13, 2019, this Court received Relator’s habeas application from Harris County.

However, Relator’s amended habeas application was not included in the record received by this
                                                                                                    2

Court. Further inquiry revealed that the amended application, which was filed in the District Court

in January of 2019, was treated as a separate application and that the District Court entered a timely

order designating issues on February 4, 2019. However, more than 180 days have passed since the

date the State received the application, and the application has not been timely forwarded to this

Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: August 28, 2019

Do not publish